Exhibit 10.6

SUBLEASE RIGHTS AND ESCROW AGREEMENT

This Sublease Rights and Escrow Agreement (this “Agreement”), effective as of
November 8, 2017 (the “Effective Date”), is by and among Andeavor Logistics LP,
a Delaware limited partnership (the “Partnership”), Tesoro Logistics GP, LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”), Tesoro Logistics Operations LLC, a Delaware limited
liability company (the “Operating Company”), and Tesoro Refining & Marketing
Company LLC, a Delaware limited liability company (“TRMC”). The above-named
entities are sometimes referred to in this Agreement individually as a “Party”
and collectively as the “Parties.”

WHEREAS, the Parties hereto have entered into that certain Contribution,
Conveyance and Assumption Agreement, dated as of the date hereof (the
“Contribution Agreement”);

WHEREAS, TRMC is the current tenant under that certain Aquatic Lands Lease No.
20-A121165, dated August 21, 2004 (the “Master Lease”), between TRMC and the
State of Washington, acting through the Department of Natural Resources (“Master
Landlord”), covering the property in Skagit County, Washington, described in
Exhibit A to the Master Lease (the “Anacortes Marine Terminal”);

WHEREAS, the Parties entered into that certain Anacortes Marine Terminal
Operating Agreement, dated as of the date hereof (the “Operating Agreement”),
pursuant to which the Operating Company will manage and operate the Anacortes
Marine Terminal for TRMC on the terms and conditions included therein; and

WHEREAS, the Parties desire to set forth the terms under which TRMC will
sublease the Anacortes Marine Terminal to the Operating Company on behalf of the
General Partner and the Partnership and convey the Current Leasehold
Improvements (as defined in the Operating Agreement) to the Operating Company on
behalf of the General Partner and the Partnership, all on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereto agree as follows:

1. Definitions. All capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Contribution Agreement and the Operating
Agreement.

 

1



--------------------------------------------------------------------------------

2. Pre-Payment. $85 million (the “Pre-Payment Amount”) of the consideration paid
by the Partnership to the General Partner pursuant to Section 2.2 of the
Contribution Agreement constitutes consideration related to the contribution of
the beneficial ownership of the Anacortes Marine Terminal from the General
Partner to the Partnership. However, during any period for which the
Partnership’s use of and right to operate the Anacortes Marine Terminal pursuant
to the Operating Agreement, is more properly treated as an agreement governed by
Section 467 of the Code, the Pre-Payment Amount shall be allocated according to
Schedule 1. The Pre-Payment Amount shall be allocated ratably over the term of
the Operating Agreement and that of the Sublease (as defined herein) when the
Sublease is executed and the MTUTA (as defined herein) is substituted for the
Operating Agreement, according to the allocation schedule set forth in Schedule
1 hereto. The Partnership and the Operating Company will recognize a fixed
annual expense (Sch. 1 - Column (a)) for the use of and right to operate the
Anacortes Marine Terminal, partially offset by interest income (Sch. 1 - Column
(b)), and the General Partner shall recognize a fixed annual income (Sch. 1 -
Column (a)) from the use and operation of the Anacortes Marine Terminal,
partially offset by interest expense (Sch. 1 - Column (b)).

3. Sublease Rights.

 

  (a) TRMC agrees to use all reasonable commercial efforts to assist the
Operating Company in obtaining any written consents necessary for TRMC and the
Operating Company to enter into a Sublease of the Anacortes Marine Terminal on
behalf of the General Partner and the Partnership in the form attached hereto as
Annex A (the “Sublease”) and for TRMC and the Operating Company to enter into
the Anacortes Marine Terminal Use and Throughput Agreement on behalf of the
General Partner and the Partnership in the form attached hereto as Annex B (the
“MTUTA”) and for TRMC to convey the Current Leasehold Improvements to the
Operating Company on behalf of the General Partner and the Partnership during
the term of the Operating Agreement pursuant to a bill of sale in the form
attached hereto as Annex C (the “Bill of Sale”). TRMC may initiate such efforts
at any time during the term of the Operating Agreement, and will immediately do
so upon written request from the Operating Company. Any and all additional costs
or expenses which may be required to obtain such consents, including any such
additional costs or expenses which may be incurred by reason of any modification
of the Master Lease, shall be the sole responsibility of the Operating Company.
TRMC shall cooperate with the Operating Company in such manner as may be
reasonably requested in connection therewith, including without limitation,
active participation in visits to and meetings, discussions and negotiations
with all persons or entities with the authority to grant or withhold consent.

 

  (b) Concurrently with the execution of this Agreement, TRMC shall execute the
Bill of Sale and deposit it in escrow with the law firm of McGuireWoods LLP (the
“Escrow Holder”) for future delivery to the Operating Company on behalf of the
General Partner and the Partnership pursuant to this Agreement. Until the
Sublease becomes effective, the Operating Company shall provide operating
services with respect to the Anacortes Marine Terminal pursuant to the Operating
Agreement and in such instance, TRMC and the Operating Company will use their
reasonable commercial efforts to take such actions to effectively grant the
Operating Company the economic benefits of, and impose upon the Operating
Company the economic burdens of, the Anacortes Marine Terminal, subject to and
in accordance with, the Anacortes Marine Terminal Operating Agreement and this
Agreement.

 

2



--------------------------------------------------------------------------------

  (c) At such time as all necessary consents and approvals have been obtained
pursuant to Section 3(a), TRMC and the Operating Company shall execute and
deliver the Sublease and the MTUTA, and Escrow Holder shall deliver the Bill of
Sale to the Operating Company on behalf of the General Partner and the
Partnership.

 

  (d) Upon execution of the MTUTA, the Operating Agreement shall be superseded
in its entirety by the Sublease and by the MTUTA, and the Operating Agreement
shall be of no further force or effect.

 

  (e) Prior to the execution and delivery of the Sublease and the MTUTA and the
delivery of the Bill of Sale, the General Partner and TRMC shall:

(i) file on a timely basis all notices, reports or other filings necessary or
required for the continuing operation of the Anacortes Marine Terminal to be
filed with or reported to any governmental authority;

(ii) file on a timely basis all complete and correct applications or other
documents necessary to maintain, renew or extend any permit, variance or any
other approval required by any governmental authority necessary or required for
the continuing operation of the Anacortes Marine Terminal whether or not such
approval would expire before or after the execution and delivery of the
Sublease;

(iii) not permit any lien or other encumbrance to be imposed on the Current
Leasehold Improvements, other than Permitted Liens;

(iv) not sell, lease or otherwise dispose of any Current Leasehold Improvements;
and

(v) not agree to do any of the actions set forth in subsections (iii) and (iv)
above.

 

  (f) Without limitation on its other rights under this Agreement, should the
General Partner or TRMC breach any of their obligations to the Operating Company
under this Section 3, the Operating Company shall have the right to obtain
specific performance of all such obligations of the General Partner and TRMC to
the Operating Company. TRMC and the Operating Company shall execute and deliver
such additional documents on behalf of the General Partner and the Partnership,
instruments and certifications necessary or advisable in connection with the
conveyance of the Current Leasehold Improvements pursuant to this Section 3 and
the Sublease.

 

3



--------------------------------------------------------------------------------

4. Headings; References; Interpretation. All Section headings in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any of the provisions hereof. The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole, including, without
limitation, all Schedules and Annexes attached hereto, and not to any particular
provision of this Agreement. All references herein to Sections, Schedules and
Annexes shall, unless the context requires a different construction, be deemed
to be references to the Sections of this Agreement and the Schedules and Annexes
attached hereto, and all such Schedules and Annexes attached hereto are hereby
incorporated herein and made a part hereof for all purposes.

5. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.

6. No Third Party Rights. The provisions of this Agreement are intended to bind
the Parties as to each other and are not intended to and do not create rights in
any other person or confer upon any other person any benefits, rights or
remedies, and no person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement.

7. Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile or .pdf copies) with the same effect as if all Parties had
signed the same document. All counterparts shall be construed together and shall
constitute one and the same instrument.

8. Applicable Law; Forum, Venue and Jurisdiction. This Agreement shall be
construed in accordance with and governed by the laws of the State of Texas,
without regard to the principles of conflicts of law. Each of the Parties
(a) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement shall be exclusively brought in
any federal court of competent jurisdiction situated in the United States
District Court for the Western District of Texas, San Antonio Division, or if
such federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims, (b) irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Western
District of Texas, San Antonio Division, or if such federal court declines to
exercise or does not have jurisdiction, of the district court of Bexar County,
Texas in connection with any such claim, suit, action or proceeding, (c) agrees
not to, and waives any right to, assert in any such claim, suit, action or
proceeding that (i) it is not personally subject to the jurisdiction of the
United States District Court for the Western District of Texas, San Antonio
Division, or the district court of Bexar County, Texas, or of any other court to
which proceedings in such courts may be appealed, (ii) such claim, suit, action
or proceeding is brought in an inconvenient forum, or (iii) the venue of such
claim, suit, action or proceeding is improper, (d) expressly waives any
requirement for the posting of a bond by a party bringing such claim, suit,
action or proceeding and (e) consents to process being served in any such claim,
suit, action or proceeding by mailing, certified mail, return receipt requested,
a copy thereof to such party at the address in effect for notices hereunder or
by personal service within or without the State of Texas, and agrees that
service in such forms shall constitute good and sufficient service of process
and notice thereof; provided, however, that nothing in clause (e) hereof shall
affect or limit any right to serve process in any other manner permitted by law.

 

4



--------------------------------------------------------------------------------

9. Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

10. Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

11. Integration. This Agreement, together with the Schedules and Annexes
referenced herein, constitutes the entire agreement among the Parties pertaining
to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith.

12. Specific Performance. The Parties agree that money damages may not be a
sufficient remedy for any breach of this Agreement and that in addition to any
other remedy available at law or equity, the Parties shall be entitled to seek
specific performance and injunctive or other equitable relief as a remedy for
any Party’s breach of this Agreement. The Parties agree that no bond shall be
required for any injunctive relief in connection with a breach of this
Agreement.

13. Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by facsimile to such Party. Notice given
by personal delivery or mail shall be effective upon actual receipt. Notice
given by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 13.

If to TRMC:

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: General Counsel

Facsimile: (210) 745-4494

 

5



--------------------------------------------------------------------------------

If to the Partnership, the General Partner, or the Operating Company:

Andeavor Logistics LP

Tesoro Logistics GP, LLC

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259-1828

Attn: General Counsel

Facsimile: (210) 745-4494

or to such other address or to such other person as either Party will have last
designated by notice to the other Party.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed effective as of the Effective Date.

 

TESORO REFINING & MARKETING COMPANY LLC By:   /S/ GREGORY J. GOFF   Gregory J.
Goff   President TESORO LOGISTICS OPERATIONS LLC By:   /S/ STEVEN M. STERIN  
Steven M. Sterin   President and Chief Financial Officer ANDEAVOR LOGISTICS LP
By:   Tesoro Logistics GP, LLC,   its general partner By:   /S/ STEVEN M. STERIN
  Steven M. Sterin   President and Chief Financial Officer TESORO LOGISTICS GP,
LLC By:   /S/ STEVEN M. STERIN   Steven M. Sterin   President and Chief
Financial Officer

Signature Page to Sublease Rights and Escrow Agreement



--------------------------------------------------------------------------------

Schedule 1

 

ANACORTES PREPAYMENT ALLOCATION SCHEDULE         

YEAR

        Beginning
Balance     Fixed
Inc/(Exp)
Allocated To
Each Period
(A)     Annual
Interest (B)
3%     Amortization
of
Prepayment      Ending
Balance      General
Partner
Income, net
And Operator
(Expense),
net           (a)       (b)             (a+b)   0     11/15/2017      
85,000,000               1     11/15/2018       85,000,000       (6,492,303 )   
  2,550,000       (3,942,303 )       81,057,697        (3,942,303 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  2     11/15/2019       81,057,697       (6,492,303 )      2,431,731      
(4,060,572 )       76,997,124        (4,060,572 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  3     11/15/2020       76,997,124       (6,492,303 )      2,309,914      
(4,182,390 )       72,814,735        (4,182,390 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  4     11/15/2021       72,814,735       (6,492,303 )      2,184,442      
(4,307,861 )       68,506,873        (4,307,861 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  5     11/15/2022       68,506,873       (6,492,303 )      2,055,206      
(4,437,097 )       64,069,776        (4,437,097 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  6     11/15/2023       64,069,776       (6,492,303 )      1,922,093      
(4,570,210 )       59,499,566        (4,570,210 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  7     11/15/2024       59,499,566       (6,492,303 )      1,784,987      
(4,707,316 )       54,792,250        (4,707,316 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  8     11/15/2025       54,792,250       (6,492,303 )      1,643,767      
(4,848,536 )       49,943,714        (4,848,536 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  9     11/15/2026       49,943,714       (6,492,303 )      1,498,311      
(4,993,992 )       44,949,722        (4,993,992 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  10     11/15/2027       44,949,722       (6,492,303 )      1,348,492      
(5,143,812 )       39,805,910        (5,143,812 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  11     11/15/2028       39,805,910       (6,492,303 )      1,194,177      
(5,298,126 )       34,507,784        (5,298,126 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  12     11/15/2029       34,507,784       (6,492,303 )      1,035,234      
(5,457,070 )       29,050,715        (5,457,070 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  13     11/15/2030       29,050,715       (6,492,303 )      871,521      
(5,620,782 )       23,429,933        (5,620,782 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  14     11/15/2031       23,429,933       (6,492,303 )      702,898      
(5,789,405 )       17,640,527        (5,789,405 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  15     11/15/2032       17,640,527       (6,492,303 )      529,216      
(5,963,088 )       11,677,440        (5,963,088 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  16     11/15/2033       11,677,440       (6,492,303 )      350,323      
(6,141,980 )       5,535,460        (6,141,980 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

  17     8/31/2034       5,535,460       (5,680,765 )      145,306      
(5,535,460 )       —          (5,535,460 )   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

 

 

(A)  Reg. §1.467-1(c)(2)(ii)(A)(2)

(B)  Interest rate = the greater of: 3%, or 110% of the applicable Federal rate
as of the execution date.

 

1



--------------------------------------------------------------------------------

ANNEX A

SUBLEASE

This Sublease (“Sublease”), dated as of the ___ day of _________, 20__, is made
by and between Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company (“Sublessor”), and Tesoro Logistics Operations LLC, a Delaware
limited liability company (“Sublessee”), with reference to the following:

A. Sublessor is the current tenant under that certain Aquatic Lands Lease No.
20-A121165, dated August 21, 2004 (the “Master Lease”), between Sublessor and
the State of Washington, acting through the Department of Natural Resources (the
“Master Landlord”), covering the property in Skagit County, Washington,
described in Exhibit A to the Master Lease (the “Premises”).

B. Sublessor is the owner of the leasehold improvements located on the Premises
and used in connection with the operation of the Premises, including, without
limitation, the items identified on Schedule 1 to Exhibit A attached hereto (the
“Current Leasehold Improvements”).

C. Sublessee desires to sublease the Premises from Sublessor, and Sublessor
desires to sublease the Premises to Sublessee on the terms set forth in this
Sublease.

D. Concurrently herewith, Sublessor and Sublessee have entered into that certain
Anacortes Marine Terminal Use and Throughput Agreement (the “Anacortes MTUTA”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge Sublessor and Sublessee agree as
follows:

1. Sublease of Premises. Sublessor hereby subleases the Premises to Sublessee,
and Sublessee hereby subleases the Premises from Sublessor; provided that this
Sublease shall not become effective unless and until Sublessor receives the
written consent of Master Landlord to this Sublease.

2. Term. The term of this Sublease (the “Term”) shall commence on the date
Sublessor receives the written consent of the Master Landlord to this Sublease
(“Commencement Date”) and shall expire on August 30, 2034, i.e., one (1) day
prior to the expiration of the Master Lease. The renewal or extension of the
Master Lease or this Sublease shall be governed by Section 11 below.

3. Incorporation of Terms of Master Lease. Sublessee hereby acknowledges that it
has read and is familiar with the provisions of the Master Lease and agrees that
this Sublease is and shall remain in all respects subordinate to and subject to
the Master Lease and any amendments, modifications or supplements to the Master
Lease hereafter made. The terms, provisions, covenants, stipulations,
conditions, rights, obligations, remedies and agreements

 

2



--------------------------------------------------------------------------------

contained in the Master Lease are incorporated herein by reference and are made
a part hereof, and shall, as between Sublessor and Sublessee (as if Sublessor
were the lessor under the Master Lease and Sublessee were the lessee under the
Master Lease) constitute the terms of this Sublease. Sublessee hereby agrees to
perform and comply with, for the benefit of Sublessor and the Master Landlord,
the obligations of Sublessor as the tenant under the Master Lease with respect
to the Premises during the Term of this Sublease. Sublessee acknowledges and
agrees that, in the event of any conflict between the terms of this Sublease and
those of the Master Lease, the terms of the Master Lease shall control. Without
limiting the foregoing:

(a) This Sublease shall terminate if the Master Lease is terminated for any
reason, whether upon expiration of the term of the Master Lease, failure to
exercise an option to renew (although there are currently no such options),
cancellation by the Master Landlord, surrender or for any other reason.

(b) Sublessee shall make payment of all rent due under the Master Lease as and
when required to be paid pursuant to the Master Lease. Such payment shall be
made by Sublessee directly to the Master Landlord, with concurrent notice
thereof to Sublessor. Sublessee shall not make any prepayments of rent, pursuant
to the Master Lease, to the Master Landlord in excess of one month’s rent.

(c) Sublessee shall be responsible for paying required costs of maintenance and
improvements as required under the Master Lease. Any capital expenditure
required by the Master Lease shall be made by Sublessee.

(d) Sublessee shall be responsible for maintaining all of the insurance required
of the tenant under the Master Lease, endorsed to name the Master Landlord and
Sublessor as additional insureds. In addition, Sublessee shall obtain and keep
in force a policy of excess liability coverage with a liability limit of
$500,000,000, including coverage for pollution events, and all such insurance
shall be endorsed to name Sublessor as an additional insured. Up to $100,000,000
of such insurance shall also be endorsed to name the Master Landlord as an
additional insured.

(e) Sublessee will operate the Premises in accordance with all legal and
regulatory requirements.

(f) Sublessee shall be responsible for complying with the obligations of
Sublessor as the tenant under the Master Lease with respect to hazardous
materials, subject to any reimbursement or other indemnification obligations of
Sublessor to Sublessee under any other agreements between Sublessor and
Sublessee.

(g) Sublessee acknowledges and agrees that there is no privity of contract
between Sublessee and the Master Landlord.

4. Default. “Default” under this Sublease shall occur if either party shall fail
to perform any of its material obligations hereunder (except when such failure
shall be excused under other provisions hereof). Upon such default, the
non-defaulting party shall have the option to terminate this Sublease as
follows: (i) the non-defaulting party shall give written notice to the
defaulting party stating specifically the default or breach relied upon by the
non-defaulting party

 

3



--------------------------------------------------------------------------------

as justifying termination hereof. If said default or breach is not remedied
within thirty (30) days after receipt of notice, if therein remediable, or if
the defaulting party fails to commence promptly and attempt diligently to remedy
the same where said default or breach is not remediable within thirty (30) days
after receipt of said written notice, the non-defaulting party shall have the
right to terminate this Sublease. If within such thirty (30) day period the
defaulting party does remedy the default or breach, or commences promptly and
attempts diligently to remedy or remove the same where not remediable within
such thirty (30) day period, and fully indemnifies the non-defaulting party from
any and all loss and liability resulting directly from such default or breach,
the notice shall be withdrawn and this Sublease shall continue in full force and
effect.

5. Leasehold Improvements.

(a) Effective as of the Commencement Date, Sublessor shall convey to Sublessee
ownership of all of the Current Leasehold Improvements located on the Premises
and owned by Sublessor as of the Commencement Date pursuant to a bill of sale to
the Current Leasehold Improvements in the form attached hereto as Exhibit A (the
“Bill of Sale”). Such conveyance shall be “as is” without representations or
warranties of any kind whatsoever, express, implied or statutory, except as
otherwise set forth in Section 6 below. In the event of a termination of this
Sublease by reason of a default on the part of Sublessee, the Current Leasehold
Improvements, together with any other leasehold improvements made subsequent to
the Commencement Date (“Future Leasehold Improvements”; the Current Leasehold
Improvements and the Future Leasehold Improvements being sometimes collectively
referred to herein as the “Leasehold Improvements”), shall be conveyed by
Sublessee to Sublessor and Sublessor shall pay to Sublessee the fair market
value of the Leasehold Improvements valued as of the date of termination and
with fair market value calculated as provided below, less the amount of any
damages or diminution of the value of the Leasehold Improvements suffered by
Sublessor as a result of any such default on the part of Sublessee. In the event
of an early termination of this Sublease not due to the fault of Sublessor or
Sublessee, all such Leasehold Improvements shall be conveyed by Sublessee to
Sublessor and Sublessor shall pay to Sublessee the fair market value of the
Leasehold Improvements valued as of the date of termination and with fair market
value calculated as provided below. In order to effect any such conveyance,
Sublessee shall take such actions and execute such documents as Sublessor may
reasonably require, including, without limitation, execution of a bill of sale
for such improvements. If Sublessee fails or refuses to execute such documents
or take such actions, Sublessee hereby appoints Sublessor as its
attorney-in-fact with authority to execute such documents and take such actions,
which appointment is coupled with an interest and is irrevocable.

(b) Fair Market Value: The fair market value of the Leasehold Improvements shall
be reasonably determined by Sublessor with such determination based on
information regarding, without limitation, the nature of the particular
Leasehold Improvement, its age and functionality, and the current sale price of
similar improvements in the same industry, all as valued for their highest and
best use at the time of termination of the Sublease. Sublessor shall provide
Sublessee with written notice of the determination of the fair market value of
the Leasehold Improvements within thirty (30) days after the termination of this
Sublease. If Sublessee disagrees with Sublessor’s determination of the fair
market value, and the parties cannot mutually agree upon the fair market value
within twenty (20) days after the expiration of

 

4



--------------------------------------------------------------------------------

the thirty (30) day notice period, then the fair market value shall be
determined by appraisal in the manner set forth below:

(i) The fair market value of the Leasehold Improvements shall be appraised by an
appraiser with at least ten (10) years’ experience in the petroleum refining and
logistic assets appraisal sector chosen by Sublessor (“First Appraisal”) and the
appraisal report forwarded to Sublessee. If the First Appraisal is deemed
unacceptable by Sublessee, then Sublessee shall so advise Sublessor in writing
within ten (10) working days after receipt of the First Appraisal and Sublessee
shall have the right to engage an appraiser with at least ten (10) years’
experience in the petroleum refining and logistic assets appraisal sector to
appraise the Leasehold Improvements (“Second Appraisal”) and the appraisal
report forwarded to Sublessor. In the event Sublessor shall deem the Second
Appraisal to be unacceptable, then Sublessor shall advise Sublessee within ten
(10) working days after receipt of the Second Appraisal, and the first appraiser
and second appraiser shall together choose a third appraiser with at least ten
(10) years’ experience in the petroleum refining and logistic assets appraisal
sector who shall appraise the Leasehold Improvements (“Third Appraisal”) and
forward the appraisal report to Sublessor and Sublessee. The cost of the First
Appraisal shall be borne by Sublessor, and the cost of the Second Appraisal
shall be borne by Sublessee. The cost of the Third Appraisal shall be shared
equally between Sublessor and Sublessee. The fair market value for the Leasehold
Improvements shall be the average of the two (2) closest appraisals. Each of the
appraisers shall appraise the Leasehold Improvements for their highest and best
use.

6. Representations and Warranties of Sublessor. Sublessor hereby represents and
warrants to Sublessee as follows:

(a) The Master Lease is in full force and effect and neither party thereto is in
default thereunder.

(b) Sublessor has title to the Current Leasehold Improvements, free and clear of
all liens and encumbrances of any kind and nature, other than the Permitted
Liens and the Master Lease.

7. Removal Obligations. To the extent the Master Landlord requires removal of
Leasehold Improvements from the Premises at the end of the Master Lease term
pursuant to Section 7.4 of the Master Lease, Sublessee shall be responsible for
such removal. Further, in the event this Sublease is terminated by reason of
Sublessee’s default hereunder within the thirty-six month (36) period prior to
expiration of the Master Lease term, Sublessee shall be responsible, in addition
to all other damages arising from such default, for the cost incurred by
Sublessor in effecting any removal of the Leasehold Improvements required under
the Master Lease.

8. Cross-Defaults. A default under this Sublease shall constitute a default
under the Anacortes MTUTA, and a default under the Anacortes MTUTA shall
constitute a default under this Sublease. Without limitation on the generality
of the foregoing, if the Anacortes MTUTA is terminated by reason of a default by
Sublessee, Sublessor shall have the right to terminate this Sublease by written
notice to Sublessee.

 

5



--------------------------------------------------------------------------------

9. Early Right of Termination. If at any time following the termination or
expiration of the Anacortes MTUTA, Sublessee desires to cease the conduct of
operations from the Premises, Sublessee shall have the right to deliver to
Sublessor a notice of such intent at least ninety (90) days prior to the
intended date on which operations will cease, and Sublessor shall have the
right, but not the obligation, to terminate this Sublease by delivering written
notice to Sublessee. If Sublessor has not made such election prior to the date
of such cessation of operations, Sublessor shall continue to have the right to
terminate this Sublease at any time after Sublessee ceases operations and before
Sublessee recommences operations from the Premises, to terminate this Sublease
by delivering written notice to Sublessee. Unless and until Sublessee has given
the foregoing notice to Sublessor of its intent to cease operations from the
Premises, Sublessee shall continuously operate from the Premises to an extent
reasonably consistent with prior operations from the Premises by Sublessor, and
a failure of Sublessee to so operate, unless such failure is a result of
casualty or other force majeure event, shall constitute a default on the part of
Sublessee.

10. Amendments to Master Lease. Sublessee shall have the right to seek
amendments to the terms of the Master Lease, which amendments shall be subject
to Sublessor’s consent, which consent shall not be unreasonably withheld,
conditioned or delayed. In the event of any such amendment, Sublessee shall be
responsible for complying with the amended terms of the Master Lease, and
Sublessee shall indemnify, defend and hold Sublessor harmless from and against
any loss, cost or liability arising as a result of such amendment.
Notwithstanding the foregoing, Sublessor shall have no obligation to consent to
an amendment of the Master Lease (i) that extends the term of the Master Lease
unless Sublessor is released from all further liability under the Master Lease
as of the date on which the Master Lease would otherwise have expired, or
(ii) that increases the rent or other obligations of the tenant under the Master
Lease unless Sublessor is relieved of liability for the increased rent or other
obligations.

11. Master Lease Renewal. In the event Sublessor consummates a new master lease
of the Premises with the Master Landlord following the expiration of the Master
Lease, or the Master Lease is extended or renewed, Sublessor shall offer to
enter into a new sublease with Sublessee (subject to any required consent from
the Master Landlord) for the term of the new, or extend or renewed, master lease
and on other terms and conditions which mirror to the extent possible the terms
and conditions of such new, or extended and renewed, master lease. Sublessor
shall also have the right to negotiate its own direct lease of the Premises from
the Master Landlord.

12. Counterparts. This Sublease may be signed by the parties in different
counterparts and the signature pages combined to create one document binding on
all parties.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
above written.

 

Sublessor:     Sublessee: Tesoro Refining & Marketing Company LLC,     Tesoro
Logistics Operations LLC, a Delaware limited liability company     a Delaware
limited liability company By:         By:    

Signature Page to Sublease



--------------------------------------------------------------------------------

Exhibit A

Bill of Sale

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
the undersigned, Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company (“TRMC”), does hereby transfer and assign to Tesoro Logistics
Operations LLC, a Delaware limited liability company (“TLO”), all of its right,
title and interest, if any, in and to the leasehold improvements located on the
Premises (as that term is defined in that certain Sublease dated
                     , 20     (the “Sublease”), between TRMC, as sublessor, and
TLO, as sublessee), including without limitation the items listed in Schedule 1
attached hereto, such transfer and assignment being on an “as is” basis, without
any representations or warranties, express, implied or statutory, of any kind
whatsoever, except as set forth in the Sublease.

 

Dated:                      , 20        

Tesoro Refining & Marketing Company LLC,

a Delaware limited liability company

    By:         Name:         Title:    

 

1



--------------------------------------------------------------------------------

SCHEDULE 1 TO BILL OF SALE

List of Current Leasehold Improvements to be Transferred from Sublessor to
Sublessee

All machinery and equipment, mobile or otherwise, systems and other tangible
personal property owned and used by Sublessor primarily in connection with
leasing or operation of the Premises, including (a) all production units,
processing units and distillation systems, (b) all heating, lighting, and power
systems, fire prevention and fire extinguishing systems, control systems,
emergency warning and emergency preparedness systems and related assets, (c) all
storage and other tanks, meters, pumps, engines, compressors, pipes, fittings,
valves, connections, regulators, loading and unloading lines and racks, (d) all
computers, servers, printers, computer hardware, wired or mobile telephones,
on-site process control and automation systems, telecommunications assets, and
other information-technology-related equipment that is used exclusively in
connection with the Premises and that is owned by Sublessor or leased by
Sublessor, (e) all tools, (f) all furniture and furnishings, (g) all vehicles
and (h) all other tangible personal property, in each case presently owned by
Sublessor, located in or on the Premises.

 

2



--------------------------------------------------------------------------------

ANNEX B

ANACORTES MARINE TERMINAL USE AND THROUGHPUT AGREEMENT

This ANACORTES MARINE TERMINAL USE AND THROUGHPUT AGREEMENT (the “Agreement”) is
dated as of the Commencement Date (defined below in Section 1), by and between
Tesoro Logistics Operations LLC, a Delaware limited liability company
(“Operator”), and for purposes of Section 22(a) only, Tesoro Logistics GP, LLC,
a Delaware limited liability company (the “General Partner”), and Andeavor
Logistics LP, a Delaware limited partnership (the “Partnership”), on the one
hand, and Tesoro Refining & Marketing Company LLC, a Delaware limited liability
company (“Customer”), on the other hand.

RECITALS

WHEREAS, Customer is the current tenant under that certain Aquatic Lands Lease
No. 20-A121165, dated August 21, 2004 (the “Master Lease”), between Customer and
the State of Washington, acting through the Department of Natural Resources
(“Master Landlord”), covering the property in Skagit County, Washington,
described in Exhibit A to the Master Lease (the “Anacortes Marine Terminal”);

WHEREAS, concurrently herewith, Customer has entered into a Sublease (the
“Sublease”) with Operator pursuant to which Customer has subleased the Anacortes
Marine Terminal to Operator and has transferred to Operator all of Customer’s
leasehold improvements located at the Anacortes Marine Terminal;

WHEREAS, during the Term, Customer desires for Operator to provide the services
set forth herein relating to the Anacortes Marine Terminal in order to enable
Customer to receive and ship Products to and from Marine Vessels and terminals
and pipelines;

WHEREAS, Operator is willing to provide such services to Customer; and

WHEREAS, Operator and Customer desire to enter into this Agreement to
memorialize the foregoing and the terms of their commercial relationship
regarding the Anacortes Marine Terminal.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:

SECTION 1 DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Facilities” means all wharves, personnel, spill response equipment,
emergency response equipment, fire pumps, fire extinguishers, fire monitors,
Self-Contained Breathing Apparatus (“SCBA”), toxic gas monitoring equipment,
winches, loading arms, hoses, drains, pipes, valves, manifolds, pumps, meters,
and all other related equipment and facilities that support the infrastructure
required to deliver Customer’s Product between a Marine Vessel and the Refinery
facilities, including the

 

3



--------------------------------------------------------------------------------

pipeline interconnection between the Anacortes Marine Terminal and the Refinery
facilities and the marine vapor recovery system located on or adjacent to the
Anacortes Marine Terminal, but excluding the vapor compression, recovery and
destruction system operated by Customer at the Refinery, which is being used to
provide services to the Anacortes Marine Terminal.

“API” means the American Petroleum Institute.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“ASTM” means the American Society for Testing and Materials.

“Anacortes Marine Terminal” has the meaning set forth in the Recitals.

“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.

“Base Fee” means the per Barrel throughput fees at the Anacortes Marine Terminal
as set forth on a Terminal Service Order multiplied by the actual throughput by
Customer across the Anacortes Marine Terminal for the particular Month.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Claims” has the meaning set forth in Section 19(a).

“Commencement Date” means                      , 20    .

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Contaminated Product” means Product that has one or more of the following
characteristics: (a) contains foreign substances not inherent or naturally
occurring in Product; and/or (b) fails to meet Operator’s minimum
specifications.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated November 8, 2017, by and among Andeavor, a Delaware
corporation (“Andeavor”), Customer, the General Partner, the Partnership and
Operator.

 

4



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Customer” has the meaning set forth in the Preamble.

“Customer Group” has the meaning set forth in Section 19(a).

“Customer Insurance Group” has the meaning set forth in Section 23(b).

“Extension Period” has the meaning set forth in Section 4.

“First Offer Period” has the meaning set forth in Section 20(e).

“Force Majeure” means events or circumstances, whether foreseeable or not, not
reasonably within the control of Operator and which, by the exercise of due
diligence, Operator is unable to prevent or overcome, that prevent or limit
performance of Operator’s obligations, including: acts of God, strikes, lockouts
or other industrial disturbances, wars, riots, fires, floods, storms, orders of
Governmental Authorities, explosions, terrorist acts, breakage, accident to
machinery, equipment, storage tanks or lines of pipe, and inability to obtain or
unavoidable delays in obtaining material or equipment and similar events.

“General Partner” has the meaning set forth in the Preamble.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body, port authority or other authority exercising executive,
legislative, judicial, regulatory, administrative or other governmental
functions or any court, department, commission, board, bureau, agency,
instrumentality or administrative body of any of the foregoing.

“Gross Standard Volume” means the total volume of all petroleum liquids and
sediment and water, excluding free water, corrected by the appropriate volume
correction factor for the observed temperature and API gravity, relative
density, or density to a standard temperature such as 60 degrees Fahrenheit and
also corrected by the applicable pressure correction factor and meter factor.

“Initial Term” has the meaning set forth in Section 4.

“Major Project Costs” or “MPC” have the meanings set forth in Section 7(a)(i).

“Marine Vessel” means any ocean tanker, ocean barge, river barge or other marine
vessel.

“Master Lease” has the meaning set forth in the Recitals.

“Minimum Marine Throughput Volume” means an aggregate volume of 1,882,183
Barrels of Products per Month throughput across the Anacortes Marine Terminal;
provided, however, that the Minimum Marine Throughput Commitment for the Month
in which the Commencement Date occurs, and for the Month in which the
Termination Date occurs, shall be prorated in accordance with the ratio of the
number of days within the Term of this Agreement in such Month to the total
number of days in such Month.

 

5



--------------------------------------------------------------------------------

“Month” means the period commencing on the Commencement Date and ending on the
last day of that calendar month and each successive calendar month thereafter.

“MTVF” means a Monthly fee calculated by multiplying the Minimum Marine
Throughput Volume by the per Barrel throughput fees at the Anacortes Marine
Terminal as set forth on a Terminal Service Order.

“Omnibus Agreement” means that certain Fourth Amended and Restated Omnibus
Agreement, dated as of October 30, 2017, by and among Andeavor, Customer, Tesoro
Companies, Inc., Tesoro Alaska Company LLC, the General Partner and the
Partnership, as such agreement (and the schedules thereto) may be amended,
supplemented or restated from time to time.

“Operator” has the meaning set forth in the Preamble.

“Operator Group” has the meaning set forth in Section 19(b).

“Partnership” has the meaning set forth in the Preamble.

“Partnership Change of Control” means Andeavor ceases to Control the General
Partner.

“Party” or “Parties” means that each of Operator and Customer is a “Party” and
collectively are the “Parties” to this Agreement.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Product” or “Products” means crude oil, gasoline, gasoline blend components,
diesel, distillate, distillate blend components, jet/aviation fuel, aromatics,
LPGs, fuel oil, syncrude, cut back resid, cutter stock, gas oil and/or other
commodities specified in this Agreement or otherwise mutually agreed upon by the
Parties.

“Project Cost Reimbursements” or “PCR” have the meanings set forth in
Section 7(b)(ii).

“Receiving Party Personnel” has the meaning set forth in Section 26(d).

“Refinery” means Customer’s refinery located near Anacortes in Skagit County,
Washington, including without limitation, tanks owned and operated by Operator
to provide services to Customer under separate agreements.

“Regulatory Obligations” means standards, regulations, permits or conditions
required by a Governmental Authority.

“Related Agreements” means the Anacortes II Storage Services Agreement, the
Anacortes Manifest Rail Terminalling Services Agreement, and the Transportation
Services Agreement (Anacortes Short Haul Pipelines) entered into by the Parties
hereto dated November 8, 2017, and the Sublease.

“Right of First Refusal” has the meaning set forth in Section 20(e).

“Secondment Agreement” shall mean the First Amended and Restated Secondment and
Logistics Services Agreement dated as of October 30, 2017, and related service
orders, as such agreement (and the schedules thereto) may be amended,
supplemented or restated from time-to-time.

 

6



--------------------------------------------------------------------------------

“Services” has the meaning set forth in Section 13(a).

“Shortfall Credit” has the meaning set forth in Section 9(b).

“Sublease” has the meaning set forth in the Recitals.

“Surcharge” has the meaning set forth in Section 7(b).

“Term” has the meaning set forth in Section 4.

“Terminal Service Order” has the meaning set forth in Section 9(a).

“Termination Date” means the last day of the Term of this Agreement.

“Waste” means any (a) spent or remnant commercial chemical products, previously
of beneficial use, or other inherently waste-like material; and/or (b) oily
ballast water, oily bilge water, sludge, and/or cargo residue by a Marine Vessel
transferring Product into or out of the Anacortes Marine Terminal. Residual
Product that retains a beneficial use, including recycling, oil recovery and
re-refining, is not Waste unless it is destined for disposal.

SECTION 2 GENERAL UNDERTAKINGS

Subject to the terms and conditions of this Agreement, Operator’s operating
permits, the limitations of the Anacortes Marine Terminal, the limitations of
connecting carriers, the rules and procedures for the Anacortes Marine Terminal
(if any) set forth in Terminal Service Orders, and all Applicable Law, Operator
shall provide throughput service for Customer’s Marine Vessels, subject to
Anacortes Marine Terminal availability as provided herein, and be compensated
for such services pursuant to this Agreement. During the Term the Anacortes
Marine Terminal shall be dedicated and used exclusively for the throughput of
the Products of Customer. Each Month during the Term, Customer shall throughput
across the Anacortes Marine Terminal at least the Minimum Marine Throughput
Commitment. Customer’s personnel shall be granted access to the Anacortes Marine
Terminal for the purpose of boarding and unboarding its Marine Vessels. For
purposes of this Agreement, Customer’s Marine Vessels and personnel shall
include those of Customer and/or its suppliers and trade partners accessing the
Anacortes Marine Terminal.

SECTION 3 RESERVED

SECTION 4 TERM

The initial term of this agreement shall be for a period beginning on the
Commencement Date and ending November 7, 2027 (the “Initial Term”), provided,
however, that Customer may, at its sole option, extend the Initial Term for up
to two (2) renewal terms of five (5) years each (each, an “Extension Period”) by
providing written notice of its intent to Operator no less than twelve
(12) Months prior to the end of the Initial Term or the then-current Extension
Period. The Initial Term and any Extension Period shall be referred to herein as
the “Term”. Notwithstanding the foregoing, this Agreement shall automatically
terminate if the Sublease expires or is terminated or cancelled and is not
extended or renewed; provided that this Agreement shall remain in full force and
effect if, concurrently with such termination or cancellation of the Sublease,
Operator enters into a new direct lease of the Anacortes Marine Terminal with
the Master Landlord.

 

7



--------------------------------------------------------------------------------

SECTION 5 THROUGHPUT FEES

(a) Customer agrees to pay Operator the higher of the Base Fee or the MTVF.

(b) During any Month that the Anacortes Marine Terminal is not available to
receive any of Customer’s Marine Vessels on a day in which Customer’s Marine
Vessel is scheduled to have access to the Anacortes Marine Terminal, for any
reason other than Customer’s actions or inactions, including without limitation,
Operator’s actions or inactions or a Force Majeure affecting the Anacortes
Marine Terminal or the Ancillary Facilities, and such unavailability prevents
Customer from throughputting the Minimum Marine Throughput Volume, the Minimum
Marine Throughput Volume (and resulting MTVF) for such Month will be reduced as
follows: the Minimum Marine Throughput Volume will be proportionally reduced in
proportion to the number of days in such Month when Customer’s Marine Vessels
were prevented from having access to the Anacortes Marine Terminal as a result
of the Anacortes Marine Terminal being unavailable.

SECTION 6 NEWLY IMPOSED TAXES AND REGULATIONS

Customer shall promptly pay or reimburse Operator for any newly imposed taxes,
levies, royalties, assessments, licenses, fees, charges, surcharges and sums due
of any nature whatsoever (other than income taxes, gross receipt taxes and
similar taxes) by any federal, state or local government or agency that Operator
incurs on Customer’s behalf for the services provided by Operator under this
Agreement or any Terminal Service Order. If Operator is required to pay any of
the foregoing, Customer shall promptly reimburse Operator in accordance with the
payment terms set forth in this Agreement. Any such newly imposed taxes or
regulatory fees as provided for in this Section 6 shall be specified in an
applicable Terminal Service Order.

SECTION 7 EXPENDITURE REQUIRED BY NEW LAWS AND REGULATIONS

(a) Surcharge. If, during the Term, any existing laws or regulations are changed
or any new laws or regulations are enacted that require Operator to make
substantial and unanticipated expenditures (whether capitalized or otherwise)
with respect to the Anacortes Terminal or with respect to the services provided
hereunder, Operator may, subject to the terms of this Section 7, impose a
surcharge to increase the applicable service fee (“Surcharge”), to cover
Customer’s pro rata share of the cost of complying with these laws or
regulations, based upon the percentage of Customer’s use of the services or
facilities impacted by such new laws or regulations.

(b) Notification and Mitigation. Operator shall notify Customer of any proposed
Surcharge to be imposed pursuant to Section 7(a) sufficient to cover the cost of
any required capital projects and any ongoing increased operating costs.
Operator and Customer then shall negotiate in good faith for up to thirty
(30) days to mutually determine the effect of the change in law or regulation or
new law or regulation, the cost thereof, and how such cost shall be amortized at
an interest rate of no more than LIBOR plus six percent (LIBOR + 6%) as a
Surcharge, with the understanding that Operator and Customer shall use their
reasonable commercial efforts to mitigate the impact of, and comply with, these
laws and regulations. Without limiting the foregoing, if expenditures requiring
a Surcharge may be avoided or reduced through changes in operations, then the
Parties shall negotiate in good faith to set forth the appropriate changes in a
Terminal Service Order to evidence the reduction of the amount of a Surcharge
while leaving the Parties in the same relative economic position they held
before the laws or regulations were changed or enacted.

(c) Less Than 15% Surcharge. In the event any Surcharge results in less than a
fifteen percent (15%) increase in the applicable service fee, Customer will be
assessed such Surcharge on all future invoices during the period in which such
Surcharge is in effect for the applicable amortization period, and Operator
shall not terminate the affected service from this Agreement.

 

8



--------------------------------------------------------------------------------

(d) 15% or More Surcharge. In the event any Surcharge results in a fifteen
percent (15%) or more increase in the applicable service fee, Operator shall
notify Customer of the amount of the Surcharge required to reimburse Operator
for its costs, plus carrying costs, together with reasonable supporting detail
for the nature and amount of any such Surcharge.

(i) If within thirty (30) days of such notification provided in this
Section 7(d), Customer does not agree to pay such Surcharge or to reimburse
Operator up front for its costs, Operator may elect to either:

a. require Customer to pay such Surcharge, up to a fifteen percent (15%)
increase in the applicable service fee; or

b. terminate the service under this Agreement to which the Surcharge applies,
upon notice to Customer.

(ii) Operator’s performance obligations under this Agreement shall be suspended
or reduced during the above thirty (30) day period to the extent that Operator
would be obligated to make such expenditures to continue performance during such
period.

(e) Resolution of Surcharge. Following a resolution with respect to the amount
and manner of payment of a Surcharge pursuant to this Section 7, the Parties
shall execute an appropriate Terminal Service Order memorializing the terms of
such resolution.

(f) Payment of Surcharge. In lieu of paying the Surcharge in connection with any
required capital project, Customer may, at its option, elect to pay the full
cost of the substantial and unanticipated expenditures upon completion of a
project.

SECTION 8 RESERVED

SECTION 9 TERMINAL SERVICE ORDERS; PAYMENTS

(a) Description. Operator and Customer shall enter into one or more terminal
service orders for the Anacortes Marine Terminal substantially in the form
attached hereto as Exhibit 1 (each, a “Terminal Service Order”). Upon a request
by Customer pursuant to this Agreement or as deemed necessary or appropriate by
Operator in connection with the services to be delivered pursuant hereto,
Operator shall generate a Terminal Service Order to set forth the specific terms
and conditions for providing the applicable services described therein and the
applicable fees to be charged for such services. No Terminal Service Order shall
be effective until fully executed by both Operator and Customer. Items available
for inclusion on a Terminal Service Order include, but are not limited to:

(i) any rules and procedures for the Anacortes Marine Terminal (if any)
referenced in Section 2;

(ii) the per Barrel throughput fees at the Anacortes Marine Terminal;

(iii) any reimbursement pursuant to Section 6;

(iv) any surcharge pursuant to Section 7;

(v) the specifics of operations as referenced in Sections 14 and 27; and

 

9



--------------------------------------------------------------------------------

(vi) any other services as may be agreed.

(b) Monthly Shortfall Credit. If the Base Fee is less than the MTVF, then
Customer shall receive a “Shortfall Credit” equal to such difference.

(c) Monthly Reconciliation. Actual volumes of Barrels throughput across the
Anacortes Marine Terminal are to be determined Monthly, based upon Marine Vessel
deliveries and Marine Vessel receipts during that Month and credited towards the
Minimum Marine Throughput Volume in such Month. A Marine Vessel’s cargo will
apply to the Month in which loading and unloading is completed, provided that if
a cargo is unable to be loaded or unloaded in the Month in which loading or
unloading was scheduled due to the failure of Operator to perform as scheduled,
then the Parties shall negotiate in good faith to determine the appropriate
Month in which to credit receipt of such cargo. The Shortfall Credit shall be
credited as follows:

(i) The dollar amount of any Shortfall Credit included in the Monthly invoice
will be posted as a credit to Customer’s account and may be applied against
amounts owed by Customer for volumes in excess of the Minimum Marine Throughput
Volume during any of the succeeding three (3) Months; and

(ii) Any portion of the Shortfall Credit that is not used by Customer during the
succeeding three (3) Months will expire at the end of said three (3) Month
period relating to the respective credit and be reset to zero.

(d) Invoices. Except with respect to the MPC payment methods described in
Section 7(b), Operator shall invoice Customer on a Monthly basis and Customer
shall pay all amounts due under this Agreement and any Terminal Service Order no
later than ten (10) calendar days after Customer’s receipt of Operator’s
invoices. Any past due payments owed by either Party shall accrue interest,
payable on demand, at the lesser of (i) the rate of interest announced publicly
by JPMorgan Chase Bank, in New York, New York, as JPMorgan Chase Bank’s prime
rate (which Parties acknowledge and agree is announced by such bank and used by
the Parties for reference purposes only and may not represent the lowest or best
rate available to any of the customers of such bank or the Parties), plus four
percent (4%), and (ii) the highest rate of interest (if any) permitted by
Applicable Law, from the due date of the payment through the actual date of
payment.

(e) Disputed Amounts. If Customer reasonably disputes any amount invoiced by
Operator, Customer shall pay the amount of the invoice when due and provide
Operator with written notice stating the nature of the dispute prior to thirty
(30) days after the due date of the invoice. Customer and Operator shall use
reasonable commercial diligence to resolve disputes in a timely manner through
the dispute resolution procedures provide for herein. All portions of the
disputed amount determined to be owed the Customer shall be refunded to the
Customer within ten (10) days of the dispute resolution.

(f) Fee Increases. Any fees of a fixed amount set forth in this Agreement and
any Terminal Service Order shall be increased on July 1 of each year of the
Term, commencing on July 1, 2018, by a percentage equal to the greater of zero
or the positive change, if any, in the CPI-U (All Urban Consumers) for the prior
calendar year, as reported by the Bureau of Labor Statistics, and rounded to the
nearest one-tenth (1/10) of one percent (1%).

(g) Conflict between Agreement and Terminal Service Order. In case of any
conflict between the terms of this Agreement and the terms of any Terminal
Service Order, the terms of the applicable Terminal Service Order shall govern.

 

10



--------------------------------------------------------------------------------

SECTION 10 PRODUCT SPECIFICATIONS

(a) Product Quality.

(i) Product Testing. Upon request, Customer shall provide Operator a laboratory
report for each Product delivery by Customer or Customer’s supplier. Operator
will not be obligated to receive Contaminated Product for throughput across the
Anacortes Marine Terminal, nor will Operator be obligated to accept Product that
fails to meet the quality specifications set forth in the arrival notice.

(ii) Off-Spec/Contaminated Product. Operator may, without prejudice to any other
remedy available to Operator, reject and return Contaminated Product to
Customer, even after delivery to Operator at the Anacortes Marine Terminal.
Customer at its sole cost and expense shall be responsible for all damages of
any kind, in addition to commodity or Waste removal and cleaning costs for
connecting pipelines or third party tankage, resulting from the introduction of
Contaminated Product. Customer shall remove and replace any Contaminated Product
or reimburse Operator for any and all expenses incurred in removing and/or
replacing any such Contaminated Product received.

(b) Product Warranty. Customer warrants to Operator that all Products tendered
by or for the account of Customer for throughput across the Anacortes Marine
Terminal will conform to Operator’s minimum specifications for such Product and
the most recently available and commonly accepted assay and any applicable API
or ASTM standards. Operator may rely upon the specifications and representations
of Customer as to Product quality.

(c) Material Safety Data Sheet. Customer will provide Operator with a Material
Safety Data Sheet and any other information required by any federal, state, or
local authority for all Products throughput across the Anacortes Marine
Terminal. Customer shall provide its customers with the appropriate information
on all Products throughput across the Anacortes Marine Terminal.

(d) Quality Analysis. Operator will not perform any Product quality analysis on
behalf of Customer unless Customer so requests in writing. Any such quality
analyses, including any costs for independent inspectors appointed by Customer,
are for Customer’s account. In the absence of fraud or manifest error, any
quality determination performed by Operator hereunder shall be binding on both
Parties. Customer or its designated independent inspector may observe Operator
in any measurement or sampling.

SECTION 11 PRODUCT QUANTITY.

The quantity of product received from or loaded to Customer’s Marine Vessels
shall be based on Gross Standard Volume using the applicable API and ASTM or
equivalent standards for Marine Vessel movements by the following (in order of
preference), subject to Operator’s reasonable discretion to choose an
alternative method: (a) by meters, (b) by static shore tank gauges of the tank
or otherwise, (c) by inspector certificates, or (d) by a mutually agreeable
method. The custody transfer quantity shall be determined by vessel gauges or
bills of lading only when mutually agreed to by Customer and Operator. Customer
shall provide Operator with all reasonable documentation with respect to the
volumes throughput across the Anacortes Marine Terminal, including but not
limited to, inspection reports, meter tickets or other similar documentation
within three (3) Business Days of completion of any Marine Vessel discharge.

 

11



--------------------------------------------------------------------------------

SECTION 12 WASTE AND HAZARDOUS MATERIALS

(a) Storage, Handling and Disposal of Waste. Operator and Customer will comply
with Applicable Law regarding the storage and handling of Product and the
disposal of any Waste. Customer shall pay or reimburse Operator for removal from
the Anacortes Marine Terminal and Ancillary Facilities of any Waste or
residuals, including all costs associated with any liabilities arising from such
Waste or residual. During such removal, the fees and charges set forth in this
Agreement will remain in effect. Unless stated otherwise herein, Operator shall
be responsible for any fines, penalties, claims, violations, or similar
obligations related to Operator’s operation of the Anacortes Marine Terminal and
Ancillary Facilities.

(b) Waste Discharge from Marine Vessels. Operator will not accept Waste from
Marine Vessels that discharge cargoes at the Anacortes Marine Terminal. If Waste
is tendered from Marine Vessels as required by any MARPOL Annex, similar
regulations, Applicable Law, or the United States Coast Guard, Customer agrees
to arrange, or authorize a representative of the Marine Vessel to arrange on the
Marine Vessel’s or on Customer’s behalf, for disposal of all such Waste using
third-party services approved by Operator, such approval not to be unreasonably
withheld, conditioned or delayed. If Customer or its authorized representative
refuses to arrange for the removal of such Waste, Operator will arrange for the
removal and disposal of such Waste, and Customer shall reimburse Operator for
the cost of receiving, handling, storing, and shipping such Waste and shall pay
for appropriate treatment, storage and disposal of such Waste in compliance with
Applicable Law.

(c) Hazardous Materials—Reporting. Operator will report its handling of all
hazardous materials for Customer as required by Applicable Law. Customer will
accurately and properly represent the nature of all such materials to Operator.
Customer agrees to reimburse Operator for any reasonable, direct charges that
Operator may be required to pay for the handling of Product, excluding
penalties, fines or excess charges resulting from material errors or omissions
in Operator’s reporting as required by Applicable Law.

SECTION 13 SERVICES; HOURS; VOLUME GAINS AND LOSSES

(a) Services. Operator shall throughput and handle Customer’s Products across
the Anacortes Marine Terminal, make all tie-ups and connections at the Anacortes
Marine Terminal (excluding all connection and disconnection of cargo hoses or
loading arms at a Marine Vessel’s manifold), provide regulatory compliance
reporting that Operator is required to perform as the Anacortes Marine Terminal
operator, and provide such other services set forth in this Agreement (the
“Services”). Operator will timely provide Customer with a copy of any regulatory
compliance report filed by Operator regarding Customer’s Product upon request by
Customer. Operator will provide the labor and supervision necessary to perform
the Services contemplated by this Agreement, and Operator will provide and
maintain the equipment necessary to perform the Services contemplated by this
Agreement. Operator will maintain the Anacortes Marine Terminal according to the
Master Lease, the Sublease and good industry practice and will use reasonable
care in performing the Services consistent with customary industry practices.
Customer personnel shall make all other Marine Vessel connections to the
Anacortes Marine Terminal, chicksans or hoses.

(b) Existing Contractors. Operator may continue to utilize labor, equipment,
materials and supplies provided by contractors under their existing service
agreements with Customer to perform work to be performed by Operator hereunder,
without the requirement that such existing contracts be amended, assigned or
replaced. Such contracts with Customer may continue to cover the work to be
provided by Operator hereunder, as provided under Section 4(a) of the Secondment
Agreement, and Operator shall be responsible for the costs and expenses of such
work performed by such contractors pursuant to those provisions of the
Secondment Agreement.

 

12



--------------------------------------------------------------------------------

(c) Hours. Subject to the terms and conditions of the rules and procedures for
the Anacortes Marine Terminal (if any) set forth in Terminal Service Orders, the
Anacortes Marine Terminal will be available on 24/7/365 basis, as needed.

(d) Volume Gains and Losses. Operator shall have no obligation to measure volume
gains and losses and shall have no liability whatsoever for normal course
physical losses that may result from the transportation of the Products across
the Anacortes Marine Terminal, except if such losses are caused by the
negligence or willful misconduct of Operator. Customer will bear any volume
gains and losses that may result from the transportation of the Products across
the Anacortes Marine Terminal.

SECTION 14 OPERATIONS

Operator shall operate the Anacortes Marine Terminal in accordance with the
applicable provisions of a Terminal Service Order with respect to the Anacortes
Marine Terminal.

SECTION 15 TITLE AND RISK OF LOSS; CUSTODY AND CONTROL

(a) Title and Risk of Loss. Title and the risk of loss or damage to the Product
shall remain at all times with the owner of the Product, subject to any lien in
favor of Operator under Applicable Laws.

(b) Custody and Control.

(i) For Marine Vessel deliveries, Operator will have custody of Product from the
time Product passes the flange connecting the delivery line of the delivering
Marine Vessel until such time as the Product passes to Customer’s pipelines,
third party pipelines, or applicable tanks.

(ii) For Marine Vessel loading, Operator will have custody of Product from the
time Product passes from Customer’s pipelines, third party pipelines, or
applicable tanks until such time as the Product passes to the flange connecting
the receiving line of the loading Marine Vessel.

SECTION 16 RESERVED

SECTION 17 COMPLIANCE WITH LAW AND GOVERNMENT REGULATIONS

(a) Customer Certification. Customer certifies that none of the Products covered
by this Agreement were derived from crude petroleum, petrochemical, or gas which
was produced or withdrawn from storage in violation of any federal, state or
other governmental law, nor in violation of any rule or regulation promulgated
by any governmental agency having jurisdiction in the premises.

(b) Compliance with Applicable Law. The Parties are entering into this Agreement
in reliance upon and shall comply in all material respects with all Applicable
Law which directly or indirectly affects the Products throughput hereunder, or
any receipt, throughput delivery, transportation, handling or storage of
Products hereunder or the ownership, operation or condition of the Anacortes
Marine Terminal. Each Party shall be responsible for compliance with all
Applicable Law associated with such Party’s respective performance hereunder and
the operation of such Party’s facilities. Without limiting Customer’s
reimbursement obligations under Section 6(b), in the event any action or
obligation imposed upon a Party under this Agreement shall at any time be in
conflict with any requirement of Applicable Law, then this Agreement shall
immediately be modified to conform the action or obligation so adversely
affected to the requirements of the Applicable Law, and all other provisions of
this Agreement shall remain effective.

 

13



--------------------------------------------------------------------------------

(c) Material Change in Applicable Law. Without limiting Customer’s reimbursement
obligations under Section 6(b), if during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement or a Terminal Service Order and which has a material adverse economic
impact upon a Party, either Party, acting in good faith, shall have the option
to request renegotiation of the relevant provisions of this Agreement or a
Terminal Service Order with respect to future performance. The Parties shall
then meet to negotiate in good faith amendments to this Agreement or an
applicable Terminal Service Order that will conform to the new Applicable Law
while preserving the Parties’ economic, operational, commercial and competitive
arrangements in accordance with the understandings set forth herein.

SECTION 18 LIMITATION OF LIABILITY

(a) Waiver of Consequential and Other Damages. IN NO EVENT SHALL A PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY LOST PROFITS OR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, ARISING FROM THE BREACH, DEFAULT, STRICT
LIABILITY, OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF SUCH PARTY WHILE
PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT WITH RESPECT TO
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ACTUALLY
AWARDED TO A THIRD PARTY OR ASSESSED BY A GOVERNMENTAL AUTHORITY AND FOR WHICH A
PARTY IS PROPERLY ENTITLED TO INDEMNIFICATION FROM THE OTHER PARTY PURSUANT TO
THE EXPRESS PROVISIONS OF THIS AGREEMENT.

(b) Claims and Liability for Lost Product. Operator shall not be liable to
Customer for lost or damaged Product unless (i) Operator would be responsible
under Section 13(d) and (ii) Customer notifies Operator in writing within ninety
(90) days of the report of any incident or the date Customer learns of any such
loss or damage to the Product. Operator’s maximum liability to Customer for any
lost or damaged Product shall be limited to (i) the lesser of (1) the
replacement value of the Product at the time of the incident based upon the
price as posted by Platts or similar publication for similar Product in the same
locality, and if no other similar Product is in the locality, then in the state,
or (2) the actual cost paid for the Product by Customer (copies of Customer’s
invoices of cost paid must be provided), less (ii) the salvage value, if any, of
the damaged Product.

(c) Demurrage. Operator assumes no liability for demurrage (whether related to
marine movements or otherwise), except if such demurrage is the result of
Operator’s negligence or willful misconduct or except as provided in an
applicable Terminal Service Order.

(d) No Guarantees or Warranties. Except as expressly provided in this Agreement,
neither Customer nor Operator makes any guarantees or warranties of any kind,
expressed or implied. Operator specifically disclaims all implied warranties of
any kind or nature, including any implied warranty of merchantability and/or any
implied warranty of fitness for a particular purpose.

 

14



--------------------------------------------------------------------------------

SECTION 19 INDEMNIFICATION

(a) Duty to Indemnify Customer Group. Notwithstanding anything to the contrary
in this Agreement or any Terminal Service Order, Operator SHALL RELEASE, DEFEND,
INDEMNIFY, AND HOLD HARMLESS Customer, its affiliates and their respective
officers, directors, employees, agents, successors, and assigns (excluding any
member of the Operator Group) (collectively, the “Customer Group”) from and
against all claims, suits, causes of action, demands, losses, liabilities,
damages, costs, expenses, fees (including, but not limited to, reasonable
attorney’s fees), and court costs (collectively, “Claims”), inclusive of Claims
made by third parties, arising from or relating to any injury to or death of
persons and/or damage, loss, or injury to any property (excluding Product) TO
THE EXTENT OF THE PERCENTAGE OR PROPORTION OF DETERMINED FAULT ARISING FROM THE
BREACH, DEFAULT, STRICT LIABILITY, WILLFUL MISCONDUCT OR THE NEGLIGENT ACTS,
ERRORS, OR OMISSIONS OF OPERATOR OR ANY MEMBER OF THE OPERATOR GROUP (AS DEFINED
BELOW) WHILE PERFORMING OPERATOR’S OBLIGATIONS UNDER THIS AGREEMENT.

(b) Duty to Indemnify Operator Group. Notwithstanding anything to the contrary
in this Agreement or any Terminal Service Order, CUSTOMER SHALL RELEASE, DEFEND,
INDEMNIFY, AND HOLD HARMLESS General Partner, the Partnership, their
subsidiaries and their respective officers, directors, members, managers,
employees, agents, successors, and assigns (collectively, the “Operator Group”)
from and against all Claims, inclusive of Claims made by third parties, arising
from or relating to any injury to or death of persons and/or damage, loss, or
injury to any property (excluding Product) TO THE EXTENT OF THE PERCENTAGE OR
PROPORTION OF DETERMINED FAULT ARISING FROM THE BREACH, DEFAULT, STRICT
LIABILITY, WILLFUL MISCONDUCT OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF
CUSTOMER OR ANY MEMBER OF THE CUSTOMER GROUP WHILE USING THE ANACORTES MARINE
TERMINAL AND/OR TO THE EXTENT OF THE PERCENTAGE OR PROPORTION OF DETERMINED
FAULT ARISING FROM THE BREACH, DEFAULT, STRICT LIABILITY, WILLFUL MISCONDUCT OR
THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF CUSTOMER OR ANY MEMBER OF THE
CUSTOMER GROUP WHILE PERFORMING CUSTOMER’S OBLIGATIONS UNDER THIS AGREEMENT.

(c) Failure to Maintain Required Coverages. In the event that (a) Customer does
not maintain, or does not cause the Customer Insurance Group members to
maintain, the insurance coverages required by Section 23 of this Agreement or
(b) Customer fails to include Operator as an additional insured on all policies
of insurance required by Section 23 of this Agreement, then Customer shall hold
harmless and indemnify Operator against all Claims that otherwise would have
been insured.

(d) Written Claim. Neither Party shall be obligated to indemnify the other Party
or be liable to the other Party unless a written claim for indemnity is
delivered to the other Party within ninety (90) days after the date that a Claim
is reported or discovered, whichever is earlier.

(e) No Limitation. Except as expressly provided otherwise in this Agreement, the
scope of these indemnity provisions may not be altered, restricted, limited, or
changed by any other provision of this Agreement. The indemnity obligations of
the Parties as set out in this Section 19 are independent of any insurance
requirements as set out in Section 23, and such indemnity obligations shall not
be lessened or extinguished by reason of a Party’s failure to obtain the
required insurance coverages or by any defenses asserted by a Party’s insurers.

(f) Mutual and Express Acknowledgement. THE INDEMNIFICATION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, WILLFUL MISCONDUCT OR OTHER
FAULT OF ANY INDEMNIFIED PARTY.

 

15



--------------------------------------------------------------------------------

EACH PARTY ACKNOWLEDGES THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE
RULE AND CONSTITUTES CONSPICUOUS NOTICE. NOTICE IN THIS CONSPICUOUS NOTICE IS
NOT INTENDED TO PROVIDE OR ALTER THE RIGHTS AND OBLIGATIONS OF THE PARTIES, ALL
OF WHICH ARE SPECIFIED ELSEWHERE IN THIS AGREEMENT.

(g) Survival. These indemnity obligations shall survive the termination of this
Agreement until all applicable statutes of limitation have run regarding any
Claims that could be made with respect to the activities contemplated by this
Agreement.

(h) Third Party Indemnification. If any Party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.

SECTION 20 DEFAULT

(a) A Party shall be in default under this Agreement if:

(i) the Party breaches any provision of this Agreement, a Terminal Service Order
or any of the Related Agreements, which breach has a material adverse effect on
the other Party, and such breach is not excused by Force Majeure or cured within
fifteen (15) Business Days after notice thereof (which notice shall describe
such breach in reasonable detail) is received by such Party (unless such failure
is not commercially reasonably capable of being cured in such fifteen
(15) Business Day period in which case such Party shall have commenced remedial
action to cure such breach and shall continue to diligently and timely pursue
the completion of such remedial action after such notice); or

(ii) the Party (1) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (2) makes an assignment or any
general arrangement for the benefit of creditors, (3) otherwise becomes bankrupt
or insolvent (however evidenced) or (4) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.

(b) If either of the Parties is in default as described above, then (i) if
Customer is in default, Operator may or (ii) if Operator is in default, Customer
may: (1) terminate this Agreement upon notice to the defaulting Party;
(2) withhold any payments due to the defaulting Party under this Agreement and
any Terminal Service Order; and/or (3) pursue any other remedy at law or in
equity.

(c) Obligation to Cure Breach. If a Party breaches any provision of this
Agreement, a Terminal Service Order or a Related Agreement, which breach does
not have a material adverse effect on the other Party, the breaching Party shall
still have the obligation to cure such breach.

(d) Cumulative Nature of Remedies. The remedies of Customer and Operator
provided for in this Agreement shall not be exclusive, but shall be cumulative
and shall be in addition to all other remedies at law or in equity.

(e) Right of First Refusal. In the event that Operator proposes to enter into a
marine terminal use and throughput agreement with respect to the Anacortes
Marine Terminal with a third party upon the termination of this Agreement, or
any part hereof, for reasons other than by default by Customer,

 

16



--------------------------------------------------------------------------------

Operator shall give Customer ninety (90) days prior written notice of any
proposed new marine terminal use and throughput agreement with a third party,
including (i) details of all of the material terms and conditions thereof and
(ii) a thirty (30)-day period (beginning upon Customer’s receipt of such written
notice) (the “First Offer Period”) in which Customer may make a good faith offer
to enter into a new marine terminal use and throughput agreement with Operator
(the “Right of First Refusal”). If Customer makes an offer on terms no less
favorable to Operator than the third-party offer with respect to such marine
terminal use and throughput agreement during the First Offer Period, then
Operator shall be obligated to enter into a marine terminal use and throughput
agreement with Customer on the terms set forth in Section 22(d). If Customer
does not exercise its Right of First Refusal in the manner set forth above,
Operator may, for the next ninety (90) days, proceed with the negotiation of the
third-party marine terminal use and throughput agreement. If no third-party
marine terminal use and throughput agreement is consummated during such
ninety-day period, the terms and conditions of this Section 20(e) shall again
become effective. Notwithstanding anything contained in this Section 20(e) to
the contrary, Customer’s Right of First Refusal shall only be available and
exercisable for a period of one hundred twenty (120) days after termination of
this Agreement for reasons other than by default by Customer.

SECTION 21 FORCE MAJEURE

If a Party is unable to perform or is delayed in performing, in whole or in
part, its obligations under this Agreement, other than the obligation to pay
funds when due as a result of an event of Force Majeure at the Anacortes Marine
Terminal or the Ancillary Facilities, then that Party shall promptly notify the
other Party of the event of Force Majeure with reasonably full particulars and
timing of such event. Such Party also shall promptly notify the other Party when
the event of Force Majeure terminates or no longer adversely affects its ability
to perform under this Agreement. The obligations of the Party giving notice, so
far as they are affected by the event of Force Majeure, shall be suspended
during, but not longer than, the continuance of the Force Majeure event. The
affected Party must act with commercially reasonable diligence to resume
performance, but it shall not be required to expend funds to settle strikes,
lockouts or other labor difficulty. A Party’s inability economically to perform
its obligations hereunder does not constitute an event of Force Majeure. If
Operator is excused from providing services due to an event of Force Majeure,
other than any fees that are already due and payable hereunder, any other fees
incurred by Customer during the event of Force Majeure shall be excused or
proportionately reduced, as appropriate, for so long as Operator’s performance
is so excused due to the event of Force Majeure. In the event the Anacortes
Marine Terminal or any part thereof is destroyed or damaged to such extent as to
make them unusable, then Operator, in its sole discretion, subject to the terms
and provisions of the Master Lease and the Sublease, may elect whether or not to
repair, replace, or rebuild. An event of Force Majeure shall not extend the term
of this Agreement. If an event of Force Majeure materially affects either
Party’s performance under this Agreement and exists with respect to the
Anacortes Marine Terminal or the Ancillary Facilities for twelve (12) Months,
then either Party shall have the right to terminate this Agreement without
further costs or obligation to the other Party.

SECTION 22 ASSIGNMENT; NEW MARINE TERMINALLING AGREEMENT; PARTNERSHIP CHANGE OF
CONTROL

(a) As of the Commencement Date, the General Partner shall assign all of its
rights and obligations under this Agreement to the Partnership. The Partnership
shall immediately assign its rights and obligations hereunder to Operator. Upon
such assignment to Operator, Operator shall have all of the respective rights
and obligations set forth herein during the Term of this Agreement.

(b) Except as otherwise provided in this Section 22, Customer shall not
transfer, assign, or convey its interests hereunder, in whole or in part, to a
third party without the written consent of the Operator, which shall not be
unreasonably withheld. Operator may assign its interest hereunder without

 

17



--------------------------------------------------------------------------------

consent from Customer to any subsidiary or affiliated company. Operator shall be
permitted to make a collateral assignment of this Agreement solely to secure
working capital financing for Operator. Customer may assign its interest
hereunder without consent from Operator to any subsidiary or affiliated company
or any purchaser of the Refinery, provided that such purchaser meets acceptable
credit standards to be determined in Operator’s commercially reasonable
discretion. A Party making a permitted assignment shall notify the other Party
in writing at least ten (10) days prior to the effective date of such
assignment.

(c) Customer’s obligations hereunder shall not terminate in connection with a
Partnership Change of Control. Operator shall provide Customer with notice of
any Partnership Change of Control at least sixty (60) days prior to the
effective date thereof.

(d) Upon expiration of this Agreement pursuant to its terms, or in the event of
a Partnership Change of Control, both Customer and Operator agree to enter into
a new marine terminal use and throughput agreement for the Anacortes Marine
Terminal that (i) is consistent with the terms set forth in this Agreement and
(ii) has commercial terms that are, in the aggregate, equal to or more favorable
to Operator than fair market value terms as would be agreed by
similarly-situated parties negotiating at arm’s length; provided, however, that
the term of any such new marine terminal use and throughput agreement shall be
based on Refinery requirements, conditioned on Operator’s continued operation of
the Anacortes Marine Terminal on terms and conditions acceptable to the
Operator, and Operator shall not be required to extend the term of the Master
Lease or the Sublease or subsequent renewals thereof in order to provide
continuing services to Customer.

SECTION 23 INSURANCE

(a) Insurance Required by Operator. Operator shall be required to carry at least
the minimum level of insurance required pursuant to the Master Lease and the
Sublease.

(b) Insurance Required by Customer. Customer shall obtain at its sole cost and
expense and shall carry and maintain in full force and effect, and cause its
carriers, contractors, agents and representatives (collectively, the “Customer
Insurance Group”) to obtain and maintain, insurance coverages with insurance
companies rated not less than A-, IX by A.M. Best or otherwise reasonably
satisfactory to Operator of the following types and amounts:

(i) Workers’ Compensation. Workers’ Compensation Insurance for statutory limits
and in accordance with Applicable Laws of the state(s) where the work or
operations under this Agreement are to be performed, including, without
limitation, the U.S. Longshore and Harbor Workers’ Compensation Act as well as
the Outer Continental Shelf Lands Act with Volunteer Compensation for marine
operations to include transportation, wages, maintenance and cure, and Jones Act
Coverage where required;

(ii) Employer’s Liability. Employer’s Liability Insurance (including, where
applicable, maritime employer liability coverage and/or coverage for liabilities
under the U.S. Longshore and Harbor Workers’ Act and the Jones Act), in the
following minimum limits:

(1) Bodily injury by accident – $1,000,000 per accident;

(2) Bodily injury by disease – $1,000,000 each employee; and

(3) Bodily injury by disease – $1,000,000 policy limit.

 

18



--------------------------------------------------------------------------------

(iii) Commercial Automobile. Commercial Automobile Liability Insurance covering
each vehicle whether owned, non-owned, hired, operated, or used by Customer
and/or any member of the Customer Insurance Group while in, on or adjacent to
the Anacortes Marine Terminal, with a combined single limit of not less than one
million dollars ($1,000,000) for bodily injury and property damage as to any one
accident, including an MCS-90 endorsement.

(iv) Commercial General Liability. Commercial General Liability Insurance
including coverages for contractual liability, third-party personal injury
liability, and sudden and accidental pollution, with limits of not less than one
million dollars ($1,000,000) per occurrence.

(v) Excess Liability. Excess Liability Insurance in excess of the insurance
coverages required at Sections 23(a)(ii), (iii) and (iv) above, with a limit of
not less than twenty-four million dollars ($24,000,000) per occurrence.

(c) Required Insurance for Customer’s Marine Carriers. Customer shall cause all
marine carriers who will access the Anacortes Marine Terminal on its behalf to
maintain insurance coverage as set forth below:

(i) Hull & Machinery. Hull and Machinery Insurance to the greater of the full
market value or mortgage value of each vessel and her equipment used in
performing services hereunder. Such insurance shall be endorsed to include
navigation limits sufficient to cover all work locations and collision and
tower’s liability with the Sistership Clause unamended.

(ii) Protection & Indemnity. Protection and Indemnity Insurance provided through
any combination of (1) full entry with a Protection and Indemnity Club; and/or
(2) policy(ies) with a commercial insurance company(ies) or underwriters
syndicate(s) with terms no less broad than those customarily carried by similar
marine carriers with a limit of not less than one billion dollars
($1,000,000,000). Such Protection and Indemnity insurance shall include coverage
for injury to or death of master, mates, and crew; tower’s liability; excess
collision liability; cargo legal liability; pollution liability; and contractual
liability.

(iii) Certificate of Financial Responsibility (Water Pollution). Marine carriers
are required to provide to Operator a current and valid Certificate of Financial
Responsibility (Water Pollution) for its vessel(s) and as required by a Terminal
Service Order prior to arrival at the Anacortes Marine Terminal. Evidence of all
required insurance coverages for marine carriers must be received by Operator’s
marine scheduler before approval to berth at the Anacortes Marine Terminal will
be granted or before authorization to enter the Anacortes Marine Terminal area
will be given, whichever is earlier.

(d) Certificates of Insurance; Endorsements. Excluding insurance for Customer’s
marine carriers, Customer shall cause the Operator Group (as defined above) to
be named as an additional insured on all policies of insurance secured by
Customer and the members of the Customer Group in accordance with this
Agreement. Customer shall furnish Operator with certificates of insurance
evidencing this coverage. All policies shall be endorsed to provide that no
material change or cancellation of the coverage shall occur until Operator has
received thirty (30) days written notice. Customer hereby waives, and shall
cause its insurers and those of the Customer Insurance Group to also waive any
right of subrogation that they may have against the Operator or the Operator
Group. All insurance coverage required hereunder shall be primary to, and not in
excess of or contributory with, any insurance that may be maintained by
Operator.

 

19



--------------------------------------------------------------------------------

(e) Self-Insurance. Subject to Operator’s review and approval, which will not be
unreasonably withheld, Customer may self-insure the Commercial General Liability
Insurance requirements set forth in Section 23(b)(iv). Operator reserves the
right, at Operator’s discretion, to periodically review Customer’s financial
means to meet the Customer Insurance Group insurance requirements included
herein by self-insurance. If Operator reasonably determines that Customer cannot
meet the insurance obligations included herein by self-insurance, Operator may
require Customer to obtain and maintain insurance coverages for requirements as
provided in this Section 23 with insurance companies rated not less than A-, IX
by A.M. Best or otherwise reasonably satisfactory to Operator. The
self-insurance shall protect the indemnified parties in the same manner and to
the same extent as they would have been protected had the policy or policies not
been self-insured, contained a self-insured retention or deductible.

SECTION 24 NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
hand delivery, when delivered; (b) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) if mailed by an internationally recognized overnight express mail
service such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day
after deposit therewith prepaid; or (d) if by e-mail, one Business Day after
delivery with receipt confirmed. All notices will be addressed to the Parties at
the respective addresses as follows:

If to Customer, to:

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

If to Operator, to:

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: General Counsel

For all other notices and communications:

Attention: Don J. Sorensen, Senior Vice President, Logistics

phone: (210) 626-6195

email: Don.J.Sorensen@andeavor.com

or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.

SECTION 25 REPORTS AND AUDIT

Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term and for a
period of up to three (3) years after termination of this Agreement. Claims as
to shortage in quantity or defects in quality shall be made by written notice
within ninety (90) days after the delivery in question or shall be deemed to
have been waived.

 

20



--------------------------------------------------------------------------------

SECTION 26 CONFIDENTIAL INFORMATION

(a) Confidential Information and Exceptions Thereto. Each Party shall use
reasonable efforts to retain the other Parties’ Confidential Information in
confidence and not disclose the same to any third party nor use the same, except
as authorized by the disclosing Party in writing or as expressly permitted in
this Section 26. Each Party further agrees to take the same care with the other
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care. Excepted from these obligations of confidence
and non-use is that information which:

(i) is available, or becomes available, to the general public without fault of
the receiving Party;

(ii) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
Operator that was in the possession of Customer or any of its affiliates as a
result of their ownership or operation of the Anacortes Marine Terminal prior to
the Commencement Date);

(iii) is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

(iv) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 26, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.

(b) Required Disclosure. Notwithstanding Section 26(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange, any of the
disclosing Party’s Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.

 

21



--------------------------------------------------------------------------------

(c) Return of Confidential Information. Upon written request by the disclosing
Party, all of the disclosing Party’s Confidential Information in whatever form
shall be returned to the disclosing Party upon termination of this Agreement or
destroyed with destruction certified by the receiving Party, without the
receiving Party retaining copies thereof except that one copy of all such
Confidential Information may be retained by a Party’s legal department solely to
the extent that such Party is required to keep a copy of such Confidential
Information pursuant to Applicable Law, and the receiving Party shall be
entitled to retain any Confidential Information in the electronic form or stored
on automatic computer back-up archiving systems during the period such backup or
archived materials are retained under such Party’s customary procedures and
policies; provided, however, that any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 26, and such archived or back-up Confidential Information
shall not be accessed except as required by Applicable Law.

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

(e) Survival. The provisions of this Section 26 shall survive the termination of
this Agreement for two (2) years.

SECTION 27 SAFE BERTH

Operator shall exercise due diligence to provide a berth which the nominated
Marine Vessels accepted by the Operator can safely reach and leave and at which
the Marine Vessel can lie, load, and discharge always safely afloat; provided
however, Operator makes no representation or warranty regarding the safety of
any channel, anchorage or other waterway used in approaching or departing from
the designated berth; provided, however, that Operator shall ensure that
Customer and any of Customer’s accepted Marine Vessels are immediately notified
of any changes in water depth that affect the stated draft maximum at mean lower
low water as set forth in an applicable Terminal Service Order.

SECTION 28 MISCELLANEOUS

(a) Modification; Waiver. This Agreement and any Terminal Service Order may be
amended or modified only by a written instrument executed by the Parties. Any of
the terms and conditions of this Agreement or any Terminal Service Order may be
waived in writing at any time by the Party entitled to the benefits thereof. No
waiver of any of the terms and conditions of this Agreement will be effective
unless in writing signed by a duly authorized individual on behalf of the Party
against which the waiver is sought to be enforced. No waiver of any term or
condition or of any breach of this Agreement or any Terminal Service Order will
be deemed or will constitute a waiver of any other term or condition or of any
later breach (whether or not similar), nor will such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

22



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement, together with the Exhibits and Terminal
Service Orders and the other agreements executed or to be executed in connection
with the transactions contemplated by the Contribution Agreement, constitutes
the entire agreement among the Parties pertaining to the subject matter hereof
and supersedes all prior agreements and understandings of the Parties in
connection therewith. In the event of a conflict of provisions of this Agreement
and the Omnibus Agreement, the provisions of the Omnibus Agreement shall prevail
with respect to issues related to the contribution of the assets described
therein, but not with respect to the ordinary operations of such assets as set
forth in this Agreement.

(c) Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:

(i) Preparation of this Agreement has been a joint effort of the Parties and the
resulting Agreement shall not be interpreted against one of the Parties as the
drafting Party.

(ii) Plural and singular words each include the other.

(iii) Masculine, feminine and neutral genders each include the others.

(iv) The word “or” is not exclusive and includes “and/or.”

(v) The words “includes” and “including” are not limiting.

(vi) References to the Parties include their respective successors and permitted
assignees.

(vii) The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.

(d) Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
the State of Texas without giving effect to its conflict of laws principles;
provided that any issues or claims arising out of the terms and conditions of
the Sublease, or rules and regulations of the Washington Department of Natural
Resources will be governed by the laws of the State of Washington. Each Party
hereby irrevocably submits to the exclusive jurisdiction of any federal court of
competent jurisdiction situated in the United States District Court for the
Western District of Texas, San Antonio Division, or if such federal court
declines to exercise or does not have jurisdiction, in the District Court of
Bexar County, Texas. The Parties expressly and irrevocably submit to the
jurisdiction of said courts and irrevocably waive any objection which they may
now or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this agreement brought in such courts, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such court, that such court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.

(e) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.

 

23



--------------------------------------------------------------------------------

(f) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under applicable law,
but if any provision of this Agreement or the application of any such provision
to any Person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

(g) Independent Contractor. Operator’s relationship to Customer hereunder shall
be that of an independent contractor. Nothing in this Agreement shall be
construed to make Operator or any of its employees, an agent, associate, joint
venturer or partner of Customer.

(h) No Public Use. Operator’s services hereunder shall not be deemed those of a
public utility or common carrier. If any action is taken or threatened to
declare these services a public use, then, upon notifying Customer, Operator may
restructure and restate this Agreement.

(i) No Bonded Services. Operator is not providing a U.S. Customs bonded
warehouse service.

(j) No Third Party Beneficiaries. Except as expressly set forth herein,
including as set forth in Section 19, it is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party.

(k) WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OF OR FAILURE TO
PERFORM ANY OBLIGATION HEREUNDER.

[Signature Page Follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement,
effective as of the Commencement Date.

 

TESORO LOGISTICS OPERATIONS LLC By:     Solely in respect of Section 22(a) only:
ANDEAVOR LOGISTICS LP By:  

TESORO LOGISTICS GP, LLC,

its general partner

By:     Solely in respect of Section 22(a) only: TESORO LOGISTICS GP, LLC By:  
  TESORO REFINING & MARKETING COMPANY LLC By:    

Signature Page to Anacortes Marine Terminal Use and Throughput Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF TERMINAL SERVICE ORDER

(ANACORTES MARINE TERMINAL [     ]-             , 20    )

This Terminal Service Order is entered as of                     , 20    , by
and between Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company, and Tesoro Logistics Operations LLC, a Delaware limited
liability company, pursuant to and in accordance with the terms of the Anacortes
Marine Terminal Use and Throughput Agreement dated as of                      ,
2017, by and among such parties and Tesoro Logistics GP, LLC, a Delaware limited
liability company, and Andeavor Logistics LP, a Delaware limited partnership
(the “Agreement”).

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.

Pursuant to Section 9 of the Agreement, the parties hereto agree to the
following provisions:

  [Insert applicable provisions:

(i) any rules and procedures for the Anacortes Marine Terminal referenced in
Section 2;

(ii) the per Barrel throughput fees at the Anacortes Marine Terminal;

(iii) any reimbursement pursuant to Section 6:

(iv) any surcharge pursuant to Section 7;

(v) specifics of dock operations as referenced in Sections 14 and 27; and

(vi) any other services as may be agreed.]

Except as set forth in this Terminal Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Terminal Service Order.

[Signature Page Follows]

Exhibit 1 –

Anacortes Marine Terminal Use and Throughput Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above.

 

TESORO LOGISTICS OPERATIONS LLC     TESORO REFINING & MARKETING COMPANY LLC By:
        By:            

Exhibit 1 –

Anacortes Marine Terminal Use and Throughput Agreement



--------------------------------------------------------------------------------

ANNEX C

Bill of Sale

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
the undersigned, Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company (“TRMC”), does hereby transfer and assign to Tesoro Logistics
Operations LLC, a Delaware limited liability company (“TLO”), all of its right,
title and interest, if any, in and to the leasehold improvements located on the
Premises (as that term is defined in that certain Sublease dated
                     , 20     (the “Sublease”), between TRMC, as sublessor, and
TLO, as sublessee), including without limitation the items listed in Schedule 1
attached hereto, such transfer and assignment being on an “as is” basis, without
any representations or warranties, express, implied or statutory, of any kind
whatsoever, except as set forth in the Sublease.

 

Dated:                     , 20        

Tesoro Refining & Marketing Company LLC,

a Delaware limited liability company

    By:         Name:         Title:    

Exhibit 1 –

Anacortes Marine Terminal Use and Throughput Agreement



--------------------------------------------------------------------------------

SCHEDULE 1 TO BILL OF SALE

List of Current Leasehold Improvements to be Transferred from Sublessor to
Sublessee

All machinery and equipment, mobile or otherwise, systems and other tangible
personal property owned and used by Sublessor primarily in connection with
leasing or operation of the Premises, including (a) all production units,
processing units and distillation systems, (b) all heating, lighting, and power
systems, fire prevention and fire extinguishing systems, control systems,
emergency warning and emergency preparedness systems and related assets, (c) all
storage and other tanks, meters, pumps, engines, compressors, pipes, fittings,
valves, connections, regulators, loading and unloading lines and racks, (d) all
computers, servers, printers, computer hardware, wired or mobile telephones,
on-site process control and automation systems, telecommunications assets, and
other information-technology-related equipment that is used exclusively in
connection with the Premises and that is owned by Sublessor or leased by
Sublessor, (e) all tools, (f) all furniture and furnishings, (g) all vehicles
and (h) all other tangible personal property, in each case presently owned by
Sublessor, located in or on the Premises.

Exhibit 1 –

Anacortes Marine Terminal Use and Throughput Agreement